DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-18, 20 and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Schuurman (US 4,029,054) in view of Hofstede et al. (US 2,967,515) in view of Guerra (US 5,800,680) in view of WO 2010105266 (herein after WO’266).
With respect to claim 12, Schuurman teaches an apparatus/(boiler) (Figure 1) for cooling a gas comprising a pressure vessel/boiler (4), the pressure vessel having a body with a first portion/(upper section) and a second portion/(lower section) (as illustrated), wherein steam is generated at a pressure of 50-226 bar (col. 7, lines 22-25), which overlaps with the instantly claimed range of wherein the pressure vessel is rated to contain pressures up to at least 133 bar, the pressure vessel comprising:
a gas inlet (12) arranged in the second portion/(lower section) of the pressure vessel (4) (as illustrated), and a gas outlet (8) arranged in the first portion/(upper section) of the pressure vessel (4), wherein the gas outlet (8) is fluidly connected to the gas inlet (12);
an evaporator/(cooling space (2)) disposed in the pressure vessel (4); a coil (illustrated – not numbered) disposed in the pressure vessel (4) (as illustrated).  
Schuurman fails to teach wherein both the gas inlet and the gas outlet are arranged in the second portion/(bottom section) of the pressure vessel such that the gas outlet is fluidly connected to the gas inlet.  Hofstede teaches an apparatus for cooling a gas comprising a pressure vessel/boiler (Figures 1-2), the pressure vessel having a body with a first portion/(upper section) and a second portion/(lower section) (as illustrated), the pressure vessel comprising:
a gas inlet (32) arranged in the second portion/(lower section) of the pressure vessel (10) (as illustrated), and a gas outlet (34) arranged in the second portion/(bottom section) of the pressure vessel (10), wherein the gas outlet (34) is fluidly connected to the gas inlet (32) in order to increase residence time of the flowing gas and improve heat exchange.
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to arrange both the gas inlet and the gas outlet in the second portion/(bottom section) of the pressure vessel in Schuurman, in order to increase residence time of the flowing gas and improve heat exchange.
Schuurman teaches providing a flange (5) (as illustrated), but fails to teach wherein the flange comprises a tongue-and-groove flange assembly comprising:
a first flange with a raised ring extending from a face of the first flange, the first flange attached to the first portion of the body;
a second flange with a groove defined in a face of the second flange, the second flange attached to the second portion of the body wherein the raised ring extending from the face of the first flange is positioned in the groove defined in the face of the second flange.
	Guerra teach a flange (Figure 1) comprising a tongue-and-groove flange assembly comprising: a first flange (1) with a raised ring extending from a face of the first flange, the first flange (1) attached to the first portion of the body (upper wall) (as illustrated);
a second flange (2) with a groove defined in a face of the second flange (2), the second flange (2) attached to the second portion (lower wall) of the body wherein the raised ring extending from the face of the first flange (1) is positioned in the groove defined in the face of the second flange (2) (as illustrated) in order to place a compression gasket between the flanges to help seal the system (Abstract).
	It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the flange of Schuurman comprise a tongue-and-groove flange assembly comprising: a first flange with a raised ring extending from a face of the first flange, the first flange attached to the first portion of the body;
a second flange with a groove defined in a face of the second flange, the second flange attached to the second portion of the body wherein the raised ring extending from the face of the first flange is positioned in the groove defined in the face of the second flange, as taught by Guerra, in order to place a compression gasket between the flanges to help seal the system.
Schuurman fails to teach wherein the coil is releasably engaged with the pressure vessel.  WO’266 teaches an apparatus comprising a pressure vessel/(reactor) and a coil/(helical heat exchange tube insert (Figure 2B, 63) and a helical insert (Figure 3B, 76) of the reactor body) positioned therein (as illustrated), and teaches wherein the inserts (63 and 76) are releasably engaged with the pressure vessel/(reactor) (i.e. configured to be removable) for cleaning and maintenance (page 17, line 18 to page 18, line 9).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the coil of modified Schuurman releasably engage with the pressure vessel, as taught by WO’266, in order to allow for cleaning and maintenance of the coil insert.
Regarding claim 12, Schuurman does not teach specific dimensions of the pressure vessel such that the pressure vessel has a diameter between 2.5 meters and 3.1 meters; however, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).	
Regarding claims 13-14, Schuurman does not teach specific dimensions of the raised ring having a diameter between 2.5 meters and 3.1 meters and wherein the groove of the second flange has a diameter between 2.5 meters and 3.1 meters.  However, change in size/proportion or shape is not patently distinct over the prior art absent persuasive evidence that the particular configuration of the claimed invention is significant.  See In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  MPEP 2144.04 IV A (size/proportion) MPEP 2144.04 IV B (Shape).	
	With respect to claim 15, Guerra further teaches a sealing gasket (4) disposed in the groove of the second flange (2) (as illustrated).
	With respect to claim 16, Guerra further teaches wherein the sealing gasket (4) contacts the groove of the second flange (2) and the raised ring of the first flange (1) (as illustrated).
With respect to claim 17, Guerra further teaches a sealing gasket (4) disposed on the raised ring of the first flange (1) (as illustrated).
With respect to claim 18, Guerra further teaches a fastener (3) attached to at least one of the first flange (1) and the second flange (2) (as illustrated).
Regarding limitations recited in claim 20 which are directed to a manner of operating disclosed device, neither the manner of operating (i.e. pressure vessel has an internal pressure range of operating internal pressure range of 123-130 bar-gauge (bar)) a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.” 
With respect to claim 29, Hofstede further teaches a helical coil (24 and 26) configured to fluidly connect the fluid inlet (32) and the fluid outlet (34).
With respect to claim 30, Hofstede further teaches wherein the coil (24 and 26) comprises a first helical path (24) configured to flow a fluid in a first direction/(upwards) and a second helical path (26) configured to flow the fluid in a second direction/(downwards).
With respect to claim 31, Hofstede further teaches wherein the coil (24 and 26) further comprises a turning point (25), wherein the turning point (25) connects the first helical path (24) and the second helical path (26).
With respect to claim 32, Hofstede further teaches wherein the first helical path (24) connects to the gas inlet (32) and the second helical path (26) connects to the gas outlet (34).

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Schuurman (US 4,029,054) in view of Hofstede et al. (US 2,967,515) in view of Guerra (US 5,800,680) in view of (WO 2010105266), as applied to claim 30 above, and further in view of Silver (US 3,976,129).
With respect to claim 33, modified Schuurman discloses all claim limitations as set forth above but fails to teach wherein the first helical path has a diameter and the second helical path has a diameter, wherein the diameter of the first helical path is greater than the diameter of the second helical path.  Silver teaches a heat exchanger (Figure 1) comprising a first helical path (Figure 3, 6) having a diameter and the second helical path (1) having a diameter, wherein the diameter of the first helical path (6) is greater than the diameter of the second helical path (1) (as illustrated in Figures 1 and 3) in order to provide a compact heat exchanging tube (col. 2, lines 14-17).
It would have been obvious to one having ordinary skill in the art at the time of filing for the invention to have the heat-exchange helical tubes in modified Schuurman comprise a first helical path having a diameter and the second helical path having a diameter, wherein the diameter of the first helical path is greater than the diameter of the second helical path, as taught by Silver, in order to provide a compact heat exchanging tube.     

Response to Arguments
Applicant’s arguments filed on 11/22/2022 with respect to claims 12-18, 20 and 29-33 have been considered and are convincing.  A new rejection is set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITY V CHANDLER whose telephone number is (571)272-8520.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAITY V CHANDLER/							12/16/2022Primary Examiner, Art Unit 1725